      Case 2:18-cv-16509-MCA-AME Document 88 Filed 05/24/21 Page 1 of 2 PageID: 936

                                            THE LAW OFFICES OF
                                   NEAL BRICKMAN, P.C.
                                  420 LEXINGTON AVENUE, SUITE 2811
                                      NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                         TELEPHONE:
JUDITH L. GOLDSBOROUGH                                                                                 (212) 986-6840
ETHAN Y. LEONARD
VIRIGINA A. REILLY                                                                                    TELECOPIER:
JASON A. STEWART                                                                                       (212) 986-7691

                                                                             May 18, 2021
      VIA ECF
      The Honorable Madeline Cox Arleo
      United States Magistrate Judge
      for the District of New Jersey

                                             Re: Abell v. Pacira Pharmaceuticals, Inc., et al.
                                                 Case No. 2:18-cv-16509-MCA-AME
      Dear Judge Cox Arleo:

             We represent Plaintiff Reshma Abell (“Reshma”, “Abell” or “Plaintiff”) in the above
      referenced proceeding and write to the Court, pursuant to L.Civ.R. 7.1(d)(5) to obtain an automatic
      extension with regard to Defendants’ currently pending Motion for Summary Judgment filed on
      May 7, 2021, with an original returnable motion day of June 7, 2021.

              The originally noticed motion day has not previously been extended or adjourned and
      Plaintiff is hereby invoking the provisions of L.Civ.R. 7.1(d)(5) in advance of May 24, 2021, the
      date on which opposition papers would otherwise be due under L.Civ.R. 7.1(d)(2). This is
      Plaintiff’s first request for an extension of time with respect to the instant summary judgment
      motion.

              Furthermore, as this Court is aware, Defendants filed a brief far exceeding the page
      limitation permitted by the Court’s rules citing to the unusually large record in this matter which
      includes four causes of action against a corporate defendant and multiple individual defendants.
      As described by the Defendants, the record in this case is comprised of approximately 2,600 pages
      in discovery, and the parties conducted six fact witness depositions comprised of approximately
      1,100 pages of deposition testimony.

              Given the breadth of the unusually large record, the Defendants’ brief which exceeded the
      page limitation and the fact that the Defendants made late supplemental filings to correct their
      submissions and to add documents to the record filed beyond the deadline for the Defendants to
      do so, Plaintiff respectfully requests additional time, beyond the as-of-right extension which
      Plaintiff is entitled to under the Local Rules, to allow Plaintiff to oppose to Defendants’ dispositive
      motion which seeks to dismiss all of Plaintiffs claims in this case.
Case 2:18-cv-16509-MCA-AME Document 88 Filed 05/24/21 Page 2 of 2 PageID: 937
Abell v. Pacira Pharmaceutical, et al.
Civil Action No.: 18-16509 (MCA)(AME)
Page 2
       As this Court may recall, Defendants previously sought and were granted an extension of
the deadline by which their summary judgment motion was due, a request which Plaintiff
consented to. In requesting Plaintiff’s consent to that extension, Defendants indicated that they
would not oppose any request for an extension of time made by Plaintiff in connection with
opposing the instant summary judgment motion.

        To that end, Plaintiff respectfully requests that the new motion day be set for July 6, 2021,
or if the Court is not inclined to grant such an extension at this time, that the new motion day
otherwise be set for next available motion day following the originally noticed date as provided
for by L.Civ.R. 7.1(d)(5), which is June 21, 2021, and furthermore granting Plaintiff leave to
request a further extension at a later time, if necessary.

       Thank you for your attention in this regard.


                                                      Respectfully submitted,

                                                      /s Jason A. Stewart
                                                      Jason A. Stewart




                                                            SO ORDERED
                                                              s/Madeline Cox Arleo       .
                                                            MADELINE COX ARLEO, U.S.D.J.

                                                            Date:
                                                                       5/24/21
